Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The corrected drawings filed 18 June 2021 have been accepted.
The issues under 35 USC § 112 have been resolved.
Applicant’s arguments and amendments have been fully considered and have been found persuasive over the art of record. Newly cited prior art United States Patent No.: US 6,195,751 B1 (Caronni et al.) and United States Patent No.: 6,088,454 (Nagashima et al.) teach relevant key management methods but do not antedate or render obvious the Present Applications method of using second-order  sub-groups.
Claim 1-2 and 4-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN A KAPLAN/Examiner, Art Unit 2434